DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 07/27/2022.
Claims 1-21 are pending.

Response to Amendment

Applicant has amended independent claims 1, 8, 15 and dependent claims 2-5, 9-12, 16-21 to include new/old limitations in a form not previously presented necessitating new search and considerations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-21 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 4-5 recites “packets that are destined for one or more virtualized computing instances” and in lines 8-9 recites multiple CPU cores, wherein the CPU cores are configured to process the multiple ingress packets. It is unclear if the packets are destined for virialized instance or CPU cores or cpu cores allocated to the virtualized instance. As such, claim doesn’t recite any association between the virtualized instance and CPU cores.

Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-7 and 14-25 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 8-12, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Ben Nun et al. (Patent No. US 6,928,482 B1, hereafter Ben Nun) in view of Bettink et al. (US 2007/0014276 A1, hereafter Bettink) and further in view of Murakami et al. (Pub. No. US 2013/0007493 A1, hereafter Murakami).
Ben Nun and Murakami were cited in the last office action.


As per claim 1, Ben Nun teaches the invention substantially as claimed including a method for a computer system to perform packet processing with load imbalance handling (col 1 lines 10-25 processor, packet, data flows, processing loads, balanced ), the method comprising:
receiving multiple ingress packets that are destined for one or more virtualized computing instances supported by the computer system (col 12 lines 1-15 fig 8 receive packets S810, classify packet S820, data packet, output, particular, processor S860 fig. 2 packet processors 1…N); 
based on content of the multiple ingress packets, assigning the multiple ingress packets to multiple receive (RX) packet queues (col 3 lines 8-25 data packet, classified, evaluating information contained in the data packet header, type of data packet col 3 lines 43-60 packet classified, based on classification, associate data packet, certain queue, stored in queue); 
monitoring load information associated with multiple central processing unit (CPU) cores (col 5 lines 41-55 nodes, monitor, processing load of the nodes col 15 lines 5-22 keep track of the total number of process flows assigned to processors, processing load information received from each processors, relative processing loads 50% 25% 15% 10% fig 5 processing load %), wherein the multiple CPU cores are configured to process the multiple ingress packets in the multiple RX packet queues (fig 2 packet processors PP1-PPN col 11 lines 25- packet processors, process, data packets, belonging to a particular flow, PP1 process packets from first flow and PP2 process packets from second flow col 3 lines 43-60 data packet, classified, associate, queue, store data packet at the end of the queue col 4 lines 35-40 classified, data packets, stored, particular queues ); and 
in response to detecting a load imbalance among the multiple CPU cores based on the load information (col 5 lines 41-55 55 nodes, monitor, processing load of the nodes col 15 lines 5-22 fig 5 processing load information, PP1-PP4 50% 25% 15% 10% fig. 3 fig. 5 processing load percentage, processing load heavily/moderately/lightly loaded fig 8 S840 col 5 lines 23-30 processing load is greater than the threshold value node1):
identifying, from the multiple CPU cores, at least one first CPU core that requires additional processing capability (fig 5 heavily loaded, processing load 50-74% col 15 lines 23-40 processor PP1, heavily loaded, PP3 and PP4 lightly loaded fig 8 least loaded processor col 5 lines 23-35 processing load is greater than the threshold value node1);
identifying at least one second CPU core, from the multiple CPU cores, for reduction of processing capability (fig. 3 processing load-lightly loaded col 12 lines 58-65 processor PP1 has a relatively light processing load, processor PP1 is available to handle new process fig. 5 processing load lightly loaded 0-24% col 15 lines 23-40 PP3-PP4 10-15% lightly loaded col 5 lines 23-35 if the processing load is less than the threshold value); and 
addressing the load imbalance (col 7 lines 59-67 balancing a load among plurality of packet processors) by increasing processing capability of the identified at least one first CPU core (col 11 lines 35-43 processor PP1 is capable of increase its processing efficiency col 11 lines 57-62 processors, easily added to the system, accommodate the change) from a first processing capability stage being used to process the multiple ingress packets to a higher second processing capability stage to continue to process the multiple ingress packets (col 17 lines 27-65 readjusts the threshold levels, loads of the processors PP1 to PP4 equal 75%, 85%, 90%, and 95% respectively, all of the processors deemed unavailable, reset the status of at least one processors PP1 to PP4, one of the processors doesn’t have the unavailable status, 0-79% lightly loaded, 80-89% moderately loaded, 90-95% heavily loaded, 96-100% unavailable, assigns new flows to processor based on readjusted processing loads), and 
by reducing processing capability of the identified at least one second CPU core (col  17 lines 27-65 if processing load percentage of all the processors pp1 to pp4 fall below 80%, all the processors deemed lightly loaded, reclassify the processing loads of the processors PP1 to PP4 in accordance with the values contained in table in fig. 5), 
wherein detecting the load imbalance comprises at least one of: 
F342-2-detecting a first packet flow that causes over-utilization at the at least one first CPU core; and 
detecting a second packet flow that is lower than the first packet flow and that causes under-utilization at the at least one second CPU core.

Ben Nun doesn’t specifically teach virtualized computing instance, wherein detecting the load imbalance comprises at least one of:  F342-2-detecting a first packet flow that causes over-utilization at the at least one first CPU core; and detecting a second packet flow that is lower than the first packet flow and that causes under-utilization at the at least one second CPU core.

	Bettink, however, teaches wherein detecting the load imbalance comprises at least one of ([0048] utilization of the route processor exceed a predetermined threshold value [0072] load on the processor, exceeding the predetermined threshold): 
F342-2-detecting a first packet flow that causes over-utilization at the at least one first CPU core ([0072] identifying offending flows, CPU loading on the route processor, load/latency route processor high); and 
detecting a second packet flow that is lower than the first packet flow and that causes under-utilization at the at least one second CPU core ([0072] identifying offending flows, load on route processors lowers).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of analogous arts (Ben Nun: col 1 lines 9-25 Bettink [0001]) of Ben Nun with the teachings of Bettink of detecting utilization of the processor exceeds a threshold value and identifying offending flows causing high CPU loading/latency on the processor to improve efficiency (Ben Nun col 6 lines 1-15 Bettink [0004]) and allow wherein detecting the load imbalance comprises at least one of:  F342-2-detecting a first packet flow that causes over-utilization at the at least one first CPU core; and detecting a second packet flow that is lower than the first packet flow and that causes under-utilization at the at least one second CPU core to the method of Ben Nun as in the instant invention.
Ben Nun and Bettink, in combination, do not specifically teach virtualized computing instance.
Murakami, however, teaches virtual machine instance (fig 1 guest VMs 11) and increasing processing capability of the at least one first CPU core ([0048] fig 6 increase CPU frequency S6 i.e. increasing capacity) and reducing processing capability of at least one second CPU core from the multiple CPU cores ([0048] fig 6 CPU frequency decreasing control S8 i.e. decreasing capacity).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ben Nun and Bettink with the teachings of Murakami of guest virtual machines, increasing/decreasing cpu frequency to improve efficiency and allow teach virtual machine instance and reducing the processing capability of the second cores to the method of Ben Nun and Bettink as in the instant invention. The combination of cited analogous prior art (Ben Nun: col 1 lines 9-25 Bettink [0001] Murakami [0003] ) would have been obvious because applying the method of using virtual machine instead of physical computer as taught by Murakami to the monitoring and load balancing based on load information of packet processors as taught by Ben Nun and Bettink to yield predictable results with reasonable expectation of success and motivated by improved efficiency (Ben Nun col 6 lines 1-15 Bettink [0004] Murakami [0005][0006]) .


As per claim 2, Ben Nun teaches wherein increasing the processing capability comprises: 
activating an increased-capability mode for the at least one first CPU core (col 17 lines 27-65 readjusts the threshold levels, loads of the processors) 
Murkami teaches remaining claim elements to increase one or more of :
operating frequency, voltage, power and thermal budget of the at least one first CPU core ([0048] fig. 6 increase CPU frequency fig 6 S6).  

As per claim 3, Ben Nun teaches wherein reducing the processing capability comprises: 
activating a power-saving mode for the at least one second CPU core (col  17 lines 27-65 if processing load percentage of all the processors pp1 to pp4 fall below 80%, all the processors deemed lightly loaded, reclassify the processing loads of the processors PP1 to PP4 in accordance with the values contained in table in fig. 5 col 15 lines 47-55 processors, idle mode i.e. not performing any substantive tasks).
Murakami teaches remaining claim elements to reduce one or more of the operating frequency, voltage, power and thermal budget of the at least one second CPU core ([0048] fig 6 CPU frequency decreasing control S8).


As per claim 4, Ben Nun teaches wherein reducing the processing capability comprises one of the following: 
configuring at least one second CPU core to operate in an execution power-saving mode to decrease the processing capability so as to cease processing the multiple ingress packets (col  17 lines 27-65 if processing load percentage of all the processors pp1 to pp4 fall below 80%, all the processors deemed lightly loaded, reclassify the processing loads of the processors PP1 to PP4 in accordance with the values contained in table in fig. 5); and 
F342- 18 -configuring at least one second CPU core to operate in an idle power-saving mode to further decrease the processing capability from the execution power-saving mode to so as to cease processing the multiple ingress packets (col 15 lines 47-55 processors, idle mode i.e. not performing any substantive tasks e.g. performing certain memory clean-up activities).  


As per claim 5, Ben Nun teaches wherein the load information associated with the at least one first CPU core satisfies a maximum threshold with respect to the first packet flow (col 5 lines 23-30 processing load is greater than the threshold value node1 fig.5 processing load 75-100% i.e. above 75% threshold, processor unavailable ); and 
the load information associated with the at least one second CPU core satisfies a minimum threshold with respect to second packet flow (col 5 lines 17-30 processing load of the node1 is less than the threshold value fig.5 processing load below 25% lightly loaded processors).  

Claim 8 recites a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system (col 7 lines 15-18), cause the processor to perform a method with elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 9 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 2. Therefore, it is rejected for the same rational.
Claim 10 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites computer system comprising with limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 16 recites computer system of claim 15 comprising with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 17 recites computer system of claim 15 comprising with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites computer system of claim 18 comprising with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites computer system of claim 15 comprising with limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claims 6-7, 13-14 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Ben Nun in view of Bettink and further in view of Murakami, as applied to above claims, and further in view of Droux et al. (Pub. No. US 2012/0005521 A1, hereafter Droux).
Droux was cited in the last office action.


As per claim 6, Ben Nun teaches wherein monitoring the load information comprises: monitoring the load information associated with multiple physical CPU cores (col 15 lines 5-22 keep track of the total number of flows that have been assigned to all of the processors PP1-PPN i.e. PP1 50% PP2 25% PP3 15% PP4 10%) that are configured to retrieve the multiple ingress packets from at least one physical network interface controller of the computer system (col 2 lines 30-40 computer port, output/input data).  
Ben Nun and Murakami, in combination, doesn’t specifically teach PNIC.
Droux, however, teaches PNIC ([0014] fig 1 PNIC 100).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Ben Nun, Bettink and Murakami with the teachings of Droux of PNIC configured to send and receive network traffic transmitted to and from the computer system to improve efficiency and allow PNIC for traffic flow to the method of Ben Nun, Bettink and Murakami as in the instant invention.

As per claim 7, Ben Nun teaches wherein monitoring the load information comprises: monitoring the load information associated with multiple virtual CPU cores (col 15 lines 5-22 keep track of the total number of flows that have been assigned to all of the processors PP1-PPN i.e. PP1 50% PP2 25% PP3 15% PP4 10%) that are configured to retrieve the multiple ingress packets from at least one network interface controller of the computer system (col 2 lines 30-40 computer port, output/input data).  
Ben Nun doesn’t specifically teach VNIC.
Droux, however, teaches VNIC (fig 1 VNIC 112).

Claim 13 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 6. Therefore, it is rejected for the same rational.
Claim 14 recites the non-transitory computer-readable storage medium of claim 8 with limitations similar to claim 7. Therefore, it is rejected for the same rational.
Claim 20 recites computer system of claim 15 comprising with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 21 recites computer system of claim 15 comprising with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Response to Arguments

The previous objections under 35 USC 112 (b) have been withdrawn. However, new 35 U.S.C. 112 (b) objections have been made.
The previous objections under 35 USC 101 (abstract idea) have been withdrawn. 
Applicant's arguments filed on 07/21/2022 have been fully considered but they are moot in view of new grounds of rejections.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHOI; Yoon-Ho et al. (US 20170295191 A1) teaches Load Balancing Method And Apparatus In Intrusion Detection System.
HAN, BING (CN 108270687 A) teaches a load balance processing method and device.
Holmer; Stefan et al. (US 9106787 B1) teaches apparatus and method for media transmission bandwidth control using bandwidth estimation.
Palermo; Stephen et al. (US 20210075730 A1)  teaches Dynamic Load Balancing For Multi-Core Computing Environments.
Wang; Ren et al. (US 20210141676 A1) teaches Dynamic Load Balancing In Network Interface Cards For Optimal System Level Performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195